      Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC           )
SPRINKLER INDUSTRY WELFARE FUND,             )
TRUSTEES OF THE NATIONAL AUTOMATIC           )
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES    )
OF THE SPRINKLER INDUSTRY SUPPLEMENTAL       )
PENSION FUND AND TRUSTEES OF THE             )
INTERNATIONAL TRAINING FUND                  )
8000 Corporate Drive                         )
Landover, MD 20785                           )
                                             )
                                 Plaintiffs, )
                                             )
                    vs.                      ) Civil Action No.:
                                             )
SHAWN GUNNING d/b/a STANDARD FIRE PROTECTION )
108 Oak Tree Drive                           )
Webster Groves, MO 63119                     )
                                             )
Serve: Shawn Gunning                         )
       108 Oak Tree Drive                    )
       Webster Groves, MO 63119              )
                                             )
and                                          )
                                             )
STANDARD FIRE PROTECTION                     )
108 Oak Tree Drive                           )
Webster Groves, MO 63119                     )
                                             )
Serve: Shawn Gunning, Vice President         )
       108 Oak Tree Drive                    )
       Webster Groves, MO 63119              )
                                             )
and                                          )
                                             )
SHAWN GUNNING                                )
108 Oak Tree Drive                           )
Webster Groves, MO 63119                     )
                                             )
Serve: Shawn Gunning                         )
       108 Oak Tree Drive                    )
       Webster Groves, MO 63119              )
                                             )
                                 Defendants. )
         Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 2 of 7



                                         COMPLAINT

            (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
               TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

                                           Jurisdiction

       1.      This Court has jurisdiction of this action under Sections 502 and 515 of the

Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and

under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action

for breach of a Collective Bargaining Agreement between an employer and a labor organization

representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreement.

                                             Parties

       2.      Plaintiffs National Automatic Sprinkler Industry Welfare Fund, National

Automatic Sprinkler Industry Pension Fund, Sprinkler Industry Supplemental Pension Fund and

the International Training Fund (hereinafter "NASI Funds") are multiemployer employee benefit

plans as that term is defined in Section 3(3) of the ERISA of 1974, 29 U.S.C. § 1002(3). Plaintiff

Funds are established and maintained according to the provisions of the Restated Agreements and

Declarations of Trust establishing the NASI Funds (hereinafter “Trust Agreements”) and the

Collective Bargaining Agreement between Sprinkler Fitters Local Union No. 268 (hereinafter

referred to as “the union”) and the Defendants. The NASI Funds are administered at 8000

Corporate Drive, Landover, Maryland 20785.

       3.      Defendant Shawn Gunning is an individual doing business as Standard Fire

Protection, a business existing under the laws of the State of Missouri with offices located in

Missouri. Defendant transacts business in the state of Missouri as a contractor or subcontractor in

the sprinkler industry and all times herein was an "employer in an industry affecting commerce" as

                                                2
         Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 3 of 7



defined in Sections 501(1), (3), 2(2) of the Labor-Management Relations Act, 29 U.S.C. Sections

142(1), (3) and 152(2); Section 3(5), (9), (11), (12), (14) of ERISA, 29 U.S.C. Sections 1002(5),

(9), (11), (12), (14); and Section 3 of the Multi-Employer Pension Plan Amendments of 1980, 29

U.S.C. § 1001(a).

       4.      Defendant Standard Fire Protection is a business existing under the laws of the State

of Missouri with offices located in Missouri. Defendant transacts business in the state of Missouri

as a contractor or subcontractor in the sprinkler industry and all times herein was an "employer in

an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-Management

Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12), (14) of

ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer

Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

       5.      Defendant Shawn Gunning is an individual doing business in the State of Missouri

with offices located in Missouri. Defendant transacts business in the state of Missouri as a

contractor or subcontractor in the sprinkler industry and all times herein was an "employer in an

industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-Management

Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12), (14) of

ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer

Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

                                            COUNT I

       6.      Defendants entered into a Collective Bargaining Agreement with the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendants.




                                                 3
         Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 4 of 7



       7.      Pursuant to the Collective Bargaining Agreement, Defendants agreed to pay to the

Plaintiff Funds certain sums of money for each hour worked by employees of Defendants covered

by the Collective Bargaining Agreement.

       8.      Defendants employed certain employees covered by the Collective Bargaining

Agreement during the months of March 2019 through the present.

       9.      Defendants are bound to the Trust Agreements and the Guidelines for Participation

in the NASI Funds (hereinafter “Guidelines”).

       10.     Defendants have failed to make contributions due to Plaintiff Funds for the months

of September 2020 through December 2020. In addition, Defendants have failed to submit report

forms for these months. Based on information gathered by the Fund Administrator, the Plaintiffs

have determined that the Defendants owe contributions in the amount of $8,458.56 for these

months. Pursuant to the terms of the Collective Bargaining Agreement, Defendants are obligated to

submit report forms and pay contributions owed to Plaintiff Funds.

       11.     Defendants’ contributions owed on behalf of its sprinkler fitter employees for the

months of March 2019 through May 2019 were paid late. The specific amounts paid and the date

in which the Defendants' contributions were received by the NASI Funds are set forth on the

attached breakdown (Exhibit A).

       12.     Defendants' contributions owed on behalf of its sprinkler fitter employees for the

month of September 2020 through December 2020 are late.

       13.     The Trust Agreements and the Guidelines provide that an employer who fails to pay

the amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               (1)    If payment is not received in the Funds Office by the 15th of the
                      month, 10% of the amount is assessed.

                                                4
         Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 5 of 7



                (2)     An additional 5% is added if payment is not received in the
                        Funds Office by the last working day of the month in which
                        payment was due.

                (3)     An additional 5% is added if payment is not received by the
                        15th of the month following the month in which payment was
                        due.

        14.     Pursuant to this provision, Defendants are obligated to Plaintiff Funds in the amount

of $3,055.95 in liquidated damages assessed on the late contributions for the months of March

through May 2019 and September through December 2020, plus interest at the rate provided in 29

U.S.C. Section 1132(g) from the date of delinquency to the date of payment.

        WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

        A.      In the amount of $8,458.56 for contributions due for work performed in September

2020 through December 2020, plus costs, interest, and reasonable attorneys' fees, pursuant to 29

U.S.C. § 1132(g).

        B.      In the amount of $3,055.95 for liquidated damages assessed on the late contributions

for the months of March through May 2019 and September through December 2020, plus costs,

interest, and reasonable attorneys' fees, pursuant to 29 U.S.C. § 1132(g).

        C.      For all contributions and liquidated damages which become due subsequent to the

filing of this action through the date of judgment, plus costs, interest, and reasonable attorneys' fees,

pursuant to 29 U.S.C. § 1132(g).




                                                   5
            Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 6 of 7



           D.   For such further relief as the Court may deem appropriate.

                                                           Respectfully submitted,

                                                           O'DONOGHUE & O'DONOGHUE LLP
                                                           5301 Wisconsin Avenue, N.W.
                                                           Suite 800
                                                           Washington, D.C. 20015
                                                           (202) 362-0041 – telephone
                                                           (202) 362-2640 – facsimile
                                                           cgilligan@odonoghuelaw.com


                                                     By:                         /s/
                                                           Charles W. Gilligan
                                                           Maryland Bar No. 05682

                                                           Attorneys for Plaintiffs

357518_1




                                                 6
            Case 8:21-cv-00304-TDC Document 1-7 Filed 02/05/21 Page 7 of 7



                                    CERTIFICATE OF SERVICE


           This is to certify that a copy of the foregoing Complaint has been served by certified mail, as

required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h)

this 5th day of February, 2021 on the following:

           The Office of Division Counsel
           Associate Chief Counsel (TE/GE) CC: TEGE
           Room 4300
           1111 Constitution Avenue
           Washington, DC 20224
           Attention: Employee Plans

           Secretary of Labor
           200 Constitution Avenue, N.W.
           Washington, DC 20210
           ATTENTION: Assistant Solicitor for
           Plan Benefits Security




                                                                        /s/
                                                 Charles W. Gilligan

357518_1




                                                    7
